       Case 2:20-cv-01490-KJD-DJA Document 20 Filed 10/02/20 Page 1 of 2




   1   JAMES R. OLSON, ESQ.
       Nevada Bar No. 000116
   2   STEPHANIE ZINNA, ESQ.
   3
       Nevada Bar No. 011488
       OLSON CANNON GORMLEY & STOBERSKI
   4   9950 West Cheyenne Avenue
       Las Vegas, NV 89129
   5   iolson@ocgas.com
       szinna@ocgas.com
   6
       702-384-4012
   7   702-383-0701 fax

   8   Attorneys for Defendants
   9
                                   UNITED STATES DISTRICT COURT
  10
                                          DISTRICT OF NEVADA
  11

  12   JOHN DOE, as the father of JANE DOE, his
       minor daughter; JANET DOE, as the mother CASE NO. 2:20-cv-01490-KJD-DJA
  13   of JANE DOE, her minor daughter; and
       JANE DOE, individually
  14
                                                  STIPULATION AND ORDER TO
  15
                                     Plaintiffs,  CONTINUE DEFENDANTS' REPLY
                                                  DEADLINE TO PLAINTIFF'S
  16
                           V.                     OPPOSTION TO DEFENDANTS'
                                                  MOTION TO DISMISS
,
0 17
       EQUIPO ACADEMY; ESTELLA SPAINE;
       BENJAMIN SALKOWE; JOHN DOES I-X,              (FIRST REQUEST)
  18   inclusive; and ROE CORPORATIONS I-X,
       inclusive,
  19
                                        Defendants.
  20

  21
              Defendants EQUIPO ACADEMY, ESTELLA SPAINE and BENJAMIN SALKOWE

  22   (collectively, "Defendants") by and through JAMES R. OLSON, ESQ. and STEPHANIE
  23   ZINNA, ESQ. of the law firm Olson Cannon Gormley & Stoberski, and Plaintiffs, by and
  24
       through DOUGLAS M. COHEN, ESQ., of the law firm Wolf, Rifkin, Shapiro, Schulman &
  25
       Rabkin, hereby stipulate and agree to continue Defendant's Reply deadline to Plaintiff's
  26

  27
       Opposition (ECF 15) in support of Defendant's Motion to Dismiss (ECF 7) from September 24,

  28   2020, to October 5, 2020.

                                                 Page 1 of 2
Case 2:20-cv-01490-KJD-DJA Document 20 Filed 10/02/20 Page 2 of 2




       Defendants request the deadline to file their Reply Brief due to issues caused by Covid-

19 and the fact that both Defendant's counsel have had family emergencies.

DATED this 1st day of October, 2020.                DATED this 1st day of October, 2020.

Olson Cannon Gormley                                Wolf, Rifkin, Shapiro,
& Stoberski                                         Schulman & Rabkin, LLP

     /s/ Stephanie M Zinna                               /s/ Douglas M Cohen
By                                                  By
  JAMES R. OLSON, ESQ.                                DOUGLAS M. COHEN, EQ.
  Nevada Bar No. 116                                  Nevada Bar No. 11488
  STEPHANIE M. ZINNA, ESQ.                            3556 E. Russell Road, Second Floor
  Nevada Bar No. 11488                                Las Vegas, NV 89120
  9950 West Cheyenne Avenue                           Attorneys for Plaintiffs
  Las Vegas, NV 89129
  Attorneys for Defendants




                              ORDER

              IT IS SO ORDERED this 2nd day of October, 2020.



                             UNITED STATES DISTRICT COURT JUDGE




                                          Page 2 of 2
